McCbaRY, J.
Upon the questions reserved for my consideration by tbe order herein of June 1st, I have reached the following conclusions :
1. This is a proceeding in its nature criminal, and which must be governed by the strict rules of construction applied in criminal cases. Its purpose is not to afford a remedy to the party' complaining, and who may have been injured by the acts complained of. That remedy must be sought in another way. Its purpose is to vindicate the authority and dignity of the court. In such a proceeding tbe court has no jurisdiction to make any order in the nature of further directions for the enforcement of the decree. Van Zandt v. Argentine Mining Co. 2 McCrary, 642; [S. C. 8 Fed. Rep. 725;] Haight v. Lucia, 36 Wis. 355; In re Chiles, 22 Wall. 168; Durant v Sup'rs, 1 Woolw. 377; New Orleans v. Steam-ship Co. 20 Wall. 392.
2. The power of the court is limited to the punishment of the party charged with contempt, and, under the provisions of section 725 of the Bovised Statutes of the United States, such punishment must be by fine or imprisonment. That section provides that circuit courts shall have power “to punish by fine or imprisonment, at the discretion of the court, contempts of their authority. ” This enactment, says the supreme court, is “a limitation upon the manner in which the po-wer may bo exercised, and must be held to be a negation of all other modes of punishment.” Ex parte Robinson, 19 Wall. 512.
8. To justify the punishment prescribed by statute for contempt, tbe fact of tbe guilt of the accused must be clearly and explicitly established to the satisfaction of the court. If the terms of the decree are ambiguous, or if men of equal intelligence might honestly differ as to their meaning or construction, the defendant is entitled to the *854benefit of tbe presumption of innocence until tbe court has, by further directions, made tbe meaning more plain, after which disobedience must be punished.
4. I am of tbe opinion that tbe defendant nas violated tbe decree by its refusal to check baggage beyond its own line; but I agree with tbe district judge in tbe opinion that, as this refusal was under tbe advice of counsel, no punishment should be inflicted for past offenses in this regard.
5. So much of the order of June 1st as required defendant to pay complainanc certain sums, and directs an accounting, is not a proper order in this proceeding, being in the nature of further relief to tbe complainant, and not in tbe nature of punishment for contempt by either fine or imprisonment.
6. Tbe decree does not, either by its terms or by necessary implication, forbid tbe change in tbe division of freights and fares now complained of; and there is, therefore, no case for tbe punishment by fine or imprisonment of tbe defendant for assenting to such change and acting thereon.
7. It is not necessary to say more upon tbe subject of tbe change of tbe division of freights and fares, but inasmuch as that subject bas been exhaustively argued by counsel, I think it proper to state briefly my conclusions upon the merits of tbe controversy respecting it. ,
In my opinion the courts ought not to interfere for tbe purpose of preventing any reduction of rates which results from competition between rival railway lines. If, as a result of the struggle for business between such competing companies, they voluntarily offer to carry, either for tbe public generally or for connecting lines, at less than a remunerative rate, it is their own business. They are not obliged to carry for less than a fair and reasonable rate-; and if they voluntarily do so for the purpose of outstripping a rival, they cannot complain of those who avail themselves of the low rates offered. It follows that if the defendant has done nothing mere than to avail itself of the low rates offered to it, as a result of the struggle for business between complainant and the Denver & Rio Grande Company, then there is no cause for relief against defendant because of its action in this regard, either in this proceeding or in any other. ^
icting, doubtless, upon this view of the subject, the complainant, m the affidavits filed as the basis of this proceeding, charged that the change in the division of freights and fares was, as between the defendant and the Rio Grande Company, a false pretense, — a mere *855sham4 — no change in fact having been made in the division, as it was before April 1st, when the pretended change took effect.
If this allegation was sustained by the proof, the court would not hesitate to hold it to be a flagrant violation of the decree, and to punish it accordingly. But I am bound to say it is not sustained by the proof. Numerous affidavits are filed by defendant, in which the deponents swear that the reduction was voluntarily made by the Denver & Rio Grande Company, and that the defendant had nothing whatever to do with it. These witnesses all affirm that the Rio Grande Company has no arrangement whatever with the defendant whereby it is to receive any other or better terms than those accorded to the plaintiff. The answers under oath, filed by the officers of the defendant company, to interrogatories propounded by complainant, are to the same effect. On the other hand, there is nothing but probabilities and circumstances. It is impossible, upon this proof, for me to say that the collusion and conspiracy charged have been established.
In my judgment, the complainant must, in order to be entitled to relief on account of the change in the division of freights and fares complained of, establish by satisfactory proof that the other two companies have combined against it, and made the change complained of for the purpose of defeating the operation of the decree, and of depriving the complainant of the benefits thereof. This established, the complainant might, either in a proceeding for contempt or an application to the court for further orders, or in an original proceeding, obtain the necessary relief; but from the consequences resulting from a war of rates merely, and from a struggle with a rival company to secure business, the courts cannot relieve.
See U. S. v. Bowles, ante, 536; In re Cary, 10 Fed. Rep. 622. and note, 629.